AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                      WesternDistrict
                                                 __________  District of
                                                                      of Virginia
                                                                         __________

                  United States of America
                             v.                                    )
                                                                   )         Case No.    4:18CR00011
                         Tyson Bowens                              )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Tyson Bowens                                                                                                                           ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information         u Superseding Information                  u Complaint
u Probation Violation Petition             u Supervised Release Violation Petition        u Violation Notice               ✔ Order of the Court
                                                                                                                           u

This offense is briefly described as follows:
  Failure to comply with subpoena directing his presence in court on 10/7/19 @ 9:30am




                                                                                                           Digitally signed by Michael F. Urbanski


Date:
        October 8, 2019                                                Michael F. Urbanski                 DN: cn=Michael F. Urbanski, o=Western District of Virginia, ou=United
                                                                                                           States District Court, email=mikeu@vawd.uscourts.gov, c=US
                                                                                                           Date: 2019.10.08 11:43:02 -04'00'

                                                                                           Issuing officer’s signature

City and state:       Roanoke, Virginia                                    Michael F. Urbanski, Chief United States District Judge
                                                                                             Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title


         Case Case
              4:18-cr-00011-MFU-RSB
                   7:19-mj-00131-MFU Document
                                     Document892  Filed
                                              1 Filed   10/08/19 Page
                                                      10/09/19    Page11
                                                                       ofof
                                                                          1 1 Pageid#:
                                                                               Pageid#:1 5955
